Patricia M. Wagner, CSR
                                 P.O. Box 760
                                                                                FILED IN
                            Weimar, Texas 78962                          4th COURT OF APPEALS
                              Tel. 361.772.0630                           SAN ANTONIO, TEXAS
                                                                         1/7/2015 7:57:23 PM
                           pattiwagcsr@gmail.com                           KEITH E. HOTTLE
                                                                                 Clerk
      NOTIFICATION OF LATE REPORTER’S RECORD
January 7, 2015
Court of Appeals Number: 04-14-00800-CR
Trial Court Number: 12-1160-CR
Trial Court Style: State of Texas v. Whitney Elizabeth Knowlton
County and District Court from which appeal is taken: Guadalupe County

I am the official court reporter responsible for preparing part of the reporter’s record in
the above-mentioned appeal. The approximate date(s) of proceeding(s) was/were:
UNKNOWN

I anticipate the length of the record to be: UNKNOWN

I am unable to file the record by the due date because of the following reason(s):

X The appellant has failed to order the record.

__The appellant failed to order the record timely.

__The appellant has failed to pay the fee or make arrangements to pay the fee for
  preparing such record.

__Preparation of reporter’s record ordered prior to the instant one precludes completion
  of this record by said due date. My required monthly status report showing records
  requested is on file with the 1st, 13th, 14th, and 4th Courts of Appeals Clerks.

X Other: This reporter has not been contacted by the appellate attorney. After talking
with the Court Coordinator, she gave me the name of Sam Lock who she believes was
retained for the appeal but was not sure. This reporter is in the process of calling Mr.
Lock to confirm this information and to ask him to send me a Designation of Record as
soon as possible so this reporter knows what records to prepare. Please feel free to call
me with any questions.

I anticipate the record will be completed by: February 6, 2015

I, Patricia M. Wagner, certify that I sent copies of this Notice by regular mail or fax to the
attorneys for the parties.
Date:___1/7/2015_____ Signature:____/s/ PATRICIA WAGNER, CSR
CC: Guadalupe County District Clerk

    25th Judicial District Attorney’s Office/Ms. Hines